DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-14, 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sarukahanian et al. (US 3,866,333).
 	For claims 1-4 and 10-12, Sarukahanian et al. disclose an air filtration system for a laundry apparatus 10 (Fig. 1), the system comprising: an air-lint inlet 20 corresponds with an interior conduit 20a (Fig. 1)  that includes an inner surface (Fig. 1) that forms an interior volume and an outer surface (Fig. 1) opposite the inner surface, wherein the air-lint inlet 20 is configured to fluidically couple to a tumbler 11 of the laundry apparatus 10 (Fig. 1), and wherein the interior conduit 20a extends to an end portion (Fig. 1, bottom end of 20a); a lint-collection reservoir 30 coupled to the air-lint inlet 20 configured to hold a liquid at a level (Figs. 1, 4), wherein the air-lint inlet 20 extends into the lint-collection reservoir 30 (Fig. 1), such that at least a portion of the outer surface of the interior conduit 20a disposed within the lint-collection reservoir 30 (Fig. 1), with the end portion being disposed above the liquid at a level (Figs. 1,4); and an outlet conduit 28 in fluid connection with the air-lint collection reservoir 30 (Fig. 1), wherein the outlet conduit 28 is configured to expel filtered air from the air-lint collection reservoir 30 (Figs. 1, 4, see air flow arrows).  Wherein the end portion is spaced from the level of the liquid  forming an airflow path (Figs. 1,4, see air flow arrows) between the tumbler 11 and an exhaust outlet 28 (Figs. 1, 4).  Wherein the air flow path extends from the interior volume of the air-lint inlet 20 over a surface of the liquid and into the lint-collection reservoir 30 (Figs. 1, 4).  Wherein the reservoir 30 comprises a plurality of inner walls (Figs. 1, 4, reservoir 30 is formed by left and right side walls, front and rear walls and bottom wall) configured to retain the liquid at the level (Figs. 1, 4).  Wherein the air-lint inlet 20 corresponds to an interior conduit 20a having inner and outer surfaces that extend at least partially into the lint-collection reservoir 30 (Figs. 1, 4), wherein the air-lint inlet 20 is configured to transmit an air-lint combination (col. 3, lines 25-31). Wherein the air-lint inlet 20 forms a perimeter wall creating an inlet profile shape (Figs. 1, 4), the interior conduit 20a forms a corresponding inlet profile shape that extends into the lint-collection reservoir 30 distal to the air-lint inlet 20, and the lint-collection reservoir 30 complementarily receives the interior conduit 20a (Figs. 1,4 ). Wherein the receipt of the interior conduit 20a into the reservoir 30, distal to the air-lint inlet 20, forms a space between the end portion and the level of the liquid (Figs. 1, 4), wherein the space channels the flow of an air-lint combination from the tumbler 11, about the perimeter of the end portion, and between an overlapping portion of the outer surface of the interior conduit 20a and the plurality of inner walls of the lint-collection reservoir 30 (see air flow arrows in Figs. 1,4 ).
For claims 13-14, Sarukahanian et al.  disclose a method for filtering an air-lint combination from a laundry apparatus 10: receiving the air-lint combination from a tumbler 11 of the laundry apparatus 10 (Fig. 1);  19supplying the air-lint combination over a surface of a liquid via an inlet conduit 20 in fluid communication with the tumbler 11 (Figs. 1, 4); maintaining at least a portion of the liquid in a lint-collection reservoir 30 at a predetermined level forming a surface of the liquid (Fig. 4), wherein the lint-collection reservoir 30 has at least one wall having an inner surface and upper perimeter (Figs. 1,4); channeling the air-lint combination through a space formed between the surface of the liquid and an end portion (Figs. 1, 4) of the inlet conduit 20 (Figs. 1, 4), the end portion (Fig. 1, bottom end of 20a) of the inlet conduit 20 disposed inferior to the upper perimeter of the at least one wall of the lint-collection reservoir 30 (Figs. 1, 4); expelling filtered air from the lint-collection reservoir 20 (see air flow arrow in Figs. 1, 4) through a space between an outer surface of an interior conduit 20a (Figs. 1, 4) and inner surface of at least one wall of the lint-collection reservoir 30 (Figs.1, 4); and exhausting the filtered air through an outlet conduit 28.  The method further comprising: depositing lint from the air-lint combination over the surface of the liquid  thereby generating the filtered air (Figs. 1,4, col. 3, lines 25-31). 
For claims 19-20,  Sarukahanian et al. disclose an air filtration system for a laundry apparatus 10, the system comprising: an air-lint inlet 20 forming an interior conduit 20a comprising an inner surface that defines an interior volume and an outer surface opposite the inner surface (Figs. 1, 4), wherein the interior volume is configured to transmit an air-lint combination from a tumbler 11 of the laundry apparatus 10, wherein the air-lint inlet 46 terminates at an end portion (Figs. 3-6, left end of 46); a lint-collection reservoir 30 fluidically coupled to the air-lint inlet 20 and configured to hold a liquid at a level (Fig. 4), wherein the end portion of the air-lint inlet 20 extends into the lint-collection reservoir 30, such that the outer surface of the interior conduit 20a is positioned within the lint-collection reservoir 30 (Figs. 1, 4), and forms a space between a surface of the liquid and the end portion (Fig. 4), wherein the space between the surface of the liquid and the end portion is configured to channel the air-lint combination over the surface (see air flow arrows in Figs. 1, 4) thereby filtering the air-lint combination to generate a filtered air (col. 3, lines 25-31); and an outlet conduit 28 in fluid connection with the air-lint collection reservoir 30, wherein the outlet conduit 28 is configured to expel the filtered air from the lint-collection reservoir 30 (Figs. 1, 4).  Wherein the lint-collection reservoir 30 comprises a plurality of walls (Figs. 1, 4) configured to contain the liquid  (Fig. 4), wherein the walls extend above the end portion (Figs. 1, 4, bottom end of 20a) the air-lint inlet 20 and the level of the liquid (Fig. 4).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarukahanian et al. (US 3,866,333) in view of Mathesius (US 1,543,941).
 	The system of Sarukahanian et al. as above includes all that is recited in claims 5-8, 16-18 except for  a spray assembly comprising at least one nozzle configured to spray the liquid along at least one of the inner walls of the lint-collection reservoir;  wherein the at least one nozzle comprises a plurality of nozzles configured to spray the liquid over the inner walls;  wherein each of the nozzles is directed along a clockwise or counterclockwise direction relative to adjacent surfaces of the plurality of inner walls; wherein the direction of the nozzles is configured to propel the liquid rotating in the clockwise or counterclockwise direction relative in response to the liquid output from the nozzles.  Mathesius discloses a spray assembly comprising at least one nozzle 21 configured to spray the liquid along at least one of the inner walls of a reservoir 10 (Figs. 1-3);  wherein the at least one nozzle comprises a plurality of nozzles 21 configured to spray the liquid over the inner walls (Figs. 1-3, page 8, lines 18-21);  wherein each of the nozzles 21 is directed along a clockwise or counterclockwise direction relative to adjacent surfaces of the plurality of inner walls (Fig. 3); wherein the direction of the nozzles is configured to propel the liquid rotating in the clockwise or counterclockwise direction relative in response to the liquid output from the nozzles 21 (Figs. 1-3, page 1, left column, lines 19-31, page 3, left column, lines 20-51).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the lint collection system of Sarukahanian et al.  to include a spray assembly comprising at least one nozzle configured to spray the liquid along at least one of the inner walls of the lint-collection reservoir;  wherein the at least one nozzle comprises a plurality of nozzles configured to spray the liquid over the inner walls;  wherein each of the nozzles is directed along a clockwise or counterclockwise direction relative to adjacent surfaces of the plurality of inner walls; wherein the direction of the nozzles is configured to propel the liquid rotating in the clockwise or counterclockwise direction relative in response to the liquid output from the nozzles as taught by Mathesius in order to generate a rotational flow of the liquid collected in the lint-collection reservoir and therefore thoroughly scrubbing the gas and removing the suspended impurities therefrom.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarukahanian et al. (US 3,866,333) in view of Mathesius (US 1,543,941) as applied to claim 8 as above, and further in view of Sperling (DE 4212965).
 	The system of Sarukahanian et al.  as modified by Mathesius as above includes all that is recited in claim 9 except for a sensor that monitors the level of the liquid collected in the lint-collection reservoir output from the nozzles. Sperling teaches a sensor 28 that monitors the level of the liquid collected in the lint-collection reservoir 17 output from the nozzles 24 (Figs. 1-2). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the system of Sarukahanian et al. to include a sensor that monitors the level of the liquid collected in the lint-collection reservoir output from the nozzles as taught by Sperling in order to prevent the overflow of the liquid collected in the lint-collection reservoir. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sarukahanian et al. (US 3,866,333) in view Sperling (DE 4212965).
 	The method of Sarukahanian et al.  as above includes all that is recited in claim 15 except for controlling the liquid at the predetermined level thereby maintaining the space formed between the surface of the liquid and the end portion of the inlet conduit.  Sperling teaches a sensor 28 that monitors the level of the liquid collected in the lint-collection reservoir 17 output from the nozzles 24 (Figs. 1-2) and a control device 27 controls the liquid 18 at the predetermined level (via water level sensor 28). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the system of Sarukahanian et al. to include a step of controlling the liquid at the predetermined level as taught by Sperling in order to prevent the overflow of the liquid collected in the lint-collection reservoir. As for the limitation “thereby maintaining the space formed between the surface of the liquid and the end portion of the inlet conduit”, this limitation is deemed to be the intended result of a process step of  positively recited (i.e. controlling the liquid at the predetermined level). The modified method of Sarukahanian et al. in view of Sperling would result in the space formed between the surface of the liquid and the end portion of the inlet conduit is maintained when the liquid is controlled at the predetermined level. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY